Citation Nr: 9902523	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-07 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1965 to March 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The notice of disagreement was 
received in October 1993.  The statement of the case was sent 
to the veteran in October 1993.  The substantive appeal was 
received in November 1993.  In March 1996 and June 1997, this 
case was remanded by the Board to the RO for further 
development.  


FINDINGS OF FACT

1.  The veteran experienced a non-combat related stressor 
during service which has been corroborated.  

2.  The veteran has been clearly diagnosed as having PTSD 
which developed due to the confirmed inservice stressor.  


CONCLUSION OF LAW

PTSD is due to disease or injury incurred in service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.304(f) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

At the outset, the Board notes that the veteran had active 
service from April 1965 to March 1967.  The veteran did not 
serve in Vietnam and he did not have any combat service.  

In adjudicating a claim for PTSD, the applicable VA 
regulation states that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).

During the course of the veterans appeal, in the case of 
Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Veterans Appeals (Court) issued directives to be 
followed in cases where the issue is service connection for 
PTSD.  The Board will briefly review these directives.  In 
sum, in the Cohen case, the Court confirmed that the evidence 
must show that the veteran has a clear diagnosis of PTSD, 
that the veteran was exposed to a stressor(s) during service 
(which may be combat or non-combat service), and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  

In the Cohen case, the Court provided distinctions between 
non-combat and combat service.  In cases of non-combat 
service, the Court indicated that 38 U.S.C.A. § 1154(b) is 
not applied.  If the veteran did not serve in combat and his 
stressor is therefore, not combat-related, the Court 
indicated that the veterans own lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  The 
Cohen case indicated that credible supporting evidence 
includes lay/comrade statements as well as service department 
verification.  

As noted, the veteran did not have combat service.  Thus, the 
veterans own lay testimony is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
credible supporting evidence.  As such, the Board must make 
an initial determination as to whether any of the veterans 
alleged stressors factually occurred.  

In support of his claim, the veteran testified at a personal 
hearing at the RO in February 1994.  At that time, and in 
correspondence of record, the veteran asserted that three 
stressful incidents resulted in the development of PTSD.  
First, the veteran reported that he was trained as a medic 
and was stationed in Fort Sam Houston, Texas.  While 
stationed there, he testified, he volunteered his services at 
a medical center in the burn unit for 4 weeks where he 
encountered many severely injured patients, some of whom 
died.  In particular, the veteran related that he became 
close to one patient who was severely burned over 95 percent 
of his body.  The veteran related that he assisted this 
individual for many hours in composing a letter to his 
girlfriend and shortly thereafter, this individual died.  
This situation was stressful to him, he testified.  Second, 
the veteran indicated that he was also stationed in Alaska.  
While stationed there, the veteran related that he was 
encouraged to join the United States Army Alaskan Sport 
Parachuting group.  After joining this group, the veteran 
related that he was flying in a plane with a couple of other 
servicemembers when a stressful incident occurred.  
Specifically, the veteran indicated that the jump master 
accidentally caused the veteran to hang upside down under the 
fuselage of the plane when his leg became entangled in a 
stirrup.  Thereafter, the veterans foot became unhooked and 
he fell.  Fortunately, the veteran reported that his 
parachute opened.  Although the veteran stated that he was 
not injured, this incident scared him very badly, 
particularly since he saw another person seriously injured in 
a similar manner.  He testified that this situation was 
stressful to him.  Third, the veteran reported that on 
another occasion, a week later, he prepared for another jump.  
Unfortunately, due to windy conditions, he was blown off 
course and landed on rocky terrain, landed only on his right 
leg, and injured his right ankle in the landing.  The veteran 
related that this incident also was severely stressful to 
him.  

In order to verify the veterans stressors, the RO attempted 
on numerous occasions, to obtain records from the Brook Army 
Medical Center as well as the Department of the Army.  
Apparently, the medical facility where the veteran allegedly 
volunteered in the burn unit was the Brook Army Medical 
Center.  However, although the veteran indicated that this 
facility should have logs showing that he volunteered in the 
burn unit, the Brook Army Medical Center reported that it had 
no record of the veteran.  The Department of the Army 
furnished the veterans service records.  In addition, 
service medical records are of record.  A review of the 
service records shows that the veteran received medical 
training and infantry training.  In addition, his specialty 
was food inspector.  The veteran indicated that this 
specialty was a catchall covering many different areas of 
training.  The service medical records show that the veteran 
was treated in May 1966 at the United Stated Air Force 
Hospital in Elmendorf, Alaska after being injured in a 
parachute jump.  The record reflects that the veteran 
sprained his right ankle and experienced swelling and 
tenderness.  The veteran did not return for follow-up care.  
The examiner did not document how the injury occurred except 
to note that the veteran injured his right ankle in a 
parachute jump.  

The Board has reviewed the evidence of record and finds that 
there is no supporting evidence with regard to the veterans 
first two alleged stressors.  However, with regard to the 
third alleged stressor, the service medical records do 
document that the veteran injured his right ankle in a 
parachute jump.  Even though the service medical records do 
not document how the injury occurred, the Board finds that 
the notation that the injury was the result of a parachute 
jump is sufficient to provide supporting evidence of the 
actual occurrence of the veterans third alleged stressor.  

Thus, the occurrence of the third stressor has been 
corroborated.  As such, the pertinent regulation and the 
Cohen case require an evaluation with regard to whether or 
not the veteran has a clear diagnosis of PTSD and whether 
there is a link, established by medical evidence between 
current symptomatology and the inservice stressor.  That is, 
if a medical examiner diagnoses PTSD, that diagnosis must be 
based on the confirmed stressor.  

In the Cohen case, the Court noted that under 38 C.F.R. § 
3.304(f), a current medical diagnosis of PTSD must be an 
unequivocal one.  The Court further explained that a PTSD 
diagnosis by a mental health professional must be presumed to 
have been made in accordance with Diagnostic and Statistical 
Manual of Mental Disorders (DSM) criteria.  In other words, a 
diagnosis of PTSD by a mental health examiner will be 
presumed to be in accordance with DSM criteria as to adequacy 
of symptomatology and sufficiency of stressor.  

In discussing the sufficiency of a stressor to support a 
diagnosis of PTSD, the Court pointed out that under the DSM-
III-R a psychologically traumatic event(s) must be shown to 
have had the potential of evoking significant symptoms of 
distress in almost everyone.  However, the Court further 
noted that under DSM IV a subjective test had been adopted.  
Specifically, in order for a stressor to sufficiently support 
a diagnosis of PTSD: (1) a person must have been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others; and (2) the persons 
response involved intense fear, helplessness, or horror.  The 
Court explained that DSM-IVs stressor sufficiency 
requirements involved medical questions requiring examination 
and assessment by a mental-health professional.  

A review of the medical evidence shows that the veteran was 
hospitalized from May to July 1993.  At that time, he was 
diagnosed as having situational depression due to family, 
legal, and physical problems.  The veteran was not evaluated 
for PTSD at that time nor did he report the confirmed 
stressor with regard to his psychiatric problems.  At this 
point, the Board notes that the pertinent regulation and the 
Cohen case do not require that the veteran exclusively have 
PTSD.  The veteran may well have more than one psychiatric 
diagnosis.  Rather, the Board must determine if he currently 
has PTSD due to the confirmed stressor.  

The veteran was examined by Sally Weiss, M.D., on two 
occasions in July 1993.  At that time, the veteran reported 
the same three stressors that he did during his personal 
hearing.  Dr. Weiss reviewed these stressors and apparently 
considered the two parachuting episodes together.  Dr. Weiss 
indicated that these episodes were outside the range of usual 
human experience and would be markedly distressing to almost 
anyone; that the veteran persistently reexperiences these 
episodes in distressing dreams; that the veteran persistently 
avoids stimuli associated with the trauma and has feelings of 
detachment and estrangement from others; and that the veteran 
experiences persistent symptoms of increased arousal.  Dr. 
Weiss diagnosed the veteran as having PTSD as a direct 
consequence of his experiences in Texas as well as Alaska.  
The Board notes that according to Dr. Weisss report, the 
veterans PTSD symptoms satisfy the DSM criteria.  Dr. Weiss 
attributed the development of PTSD to all 3 stressors, 
however, since the development was due, in part, to the 
confirmed stressor, the Board finds that Dr. Weisss opinion 
provides a clear diagnosis of PTSD as well as a link, 
established by medical evidence between current 
symptomatology and the inservice stressor.  

Thereafter, in September 1993, the veteran was afforded a VA 
examination where he again reported the three claimed 
stressors.  At that time, the veteran was diagnosed as having 
major depression with some psychotic symptoms as well as 
PTSD.  In November 1993, the veteran was afforded another VA 
examination.  At that time, he was diagnosed as having 
generalized anxiety disorder with depression; however, the 
examiner noted that this examination was limited to 
determining if the veteran had depression.  The veteran was 
subsequently provided VA outpatient treatment, but actual 
diagnosis were not discussed.  

In sum, Dr. Weiss attributed the development of PTSD, in 
part, to the confirmed stressor.  As noted, the Board finds 
that Dr. Weisss opinion provides a clear diagnosis of PTSD 
as well as a link, established by medical evidence between 
current symptomatology and the inservice stressor.  In 
addition, on VA examination in September 1993 PTSD was 
diagnosed based on, in part, the confirmed stressor.   

Therefore, the evidence shows that the veteran has a clear 
diagnosis of PTSD, that the veteran was exposed to a stressor 
during service, and that the medical evidence shows that the 
veterans PTSD was due to his exposure to that stressor 
during service.  

Accordingly, entitlement to service connection for PTSD is 
warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 
C.F.R. § 3.304(f) (1998).




ORDER

Service connection for PTSD is granted.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
